Hill, J.
1. Tlie petition sets out a cause of action at law for the recovery of the premises in dispute. This being so, the judge erred in sustaining the general demurrer to the petition.
2. Even if the petition was not sufficiently verified to authorize the judge to grant the equitable relief prayed, this would not be a reason for dismissing the case on demurrer.
Landlord and Tenant, 36 C. J. p. 611, n. 72, 78 New.
Pleading, 31 Cyc. p. 285, n. 32.

Judgment reversed.


All the Justices concur.

L. E. Moore and J. D. Shannon, for plaintiff.
E.'F. Griffin Jr. and E. L. Stephens, for defendant.